***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. DHATI COLEMAN
                 (AC 42157)
                         Keller, Elgo and Devlin, Js.

                                  Syllabus

Convicted, on a conditional plea of nolo contendere, of the crimes of assault
    in the first degree, robbery in the first degree and criminal possession
    of a firearm, the defendant appealed to this court, claiming, inter alia,
    that the trial court improperly denied his motions to dismiss the charges
    against him because he was not brought to trial within a reasonable
    period of time in violation of his right to a speedy trial under the sixth
    amendment and his right under the Interstate Agreement on Detainers
    (§ 54-186 et seq.) to a final disposition of his case within 180 days from
    the date on which he requested a speedy disposition. The defendant
    had been arrested in 2017 in connection with a shooting he was alleged
    to have committed in 2014. DNA was recovered from a cap that was
    left at the scene of the shooting. Shortly after the shooting, the police
    received information that the defendant had fled to Maine and obtained
    a warrant authorizing the taking of a DNA sample from him that was
    to be compared with the DNA sample from the cap. The DNA samples
    were not sent to the state’s forensics laboratory until 2016, when the
    laboratory matched the defendant’s DNA with that on the cap. In July,
    2016, the police submitted to the state’s attorney’s office a draft arrest
    warrant application for the defendant, which was not signed by the
    affiant until February, 2017, and by the court until March, 2017, when
    the defendant was in federal custody in New Hampshire. The defendant
    was not returned to Connecticut and arrested until August, 2017. After
    the defendant entered his plea but prior to sentencing, he filed a second
    motion to dismiss, claiming that the state had failed to comply with the
    180 day requirement for a final disposition of his case pursuant to § 54-
    186 et seq. The trial court denied the defendant’s motion to dismiss,
    reasoning that there had been no objection to the course of the proceed-
    ings under § 54-186 et seq., and rendered judgment in accordance with
    the defendant’s plea. Held:
1. The defendant could not prevail on his claim that his right to due process
    was violated because the state’s three year delay in filing charges against
    him caused him actual substantial prejudice and was unreasonable
    and unjustifiable:
    a. The trial court properly concluded that the defendant failed to prove
    that actual substantial prejudice resulted from the preaccusation delay;
    the defendant’s claim that he was prevented from gathering documen-
    tary, exculpatory evidence or that there was any witness who could
    have provided exculpatory testimony was speculative, and his assertion
    that he was unable to secure video surveillance from the area of the
    crime scene was unsupported by evidence that such surveillance video
    existed or that it would have been exculpatory.
    b. The defendant’s claim that the trial court improperly rejected his
    assertion that the state deliberately delayed his arrest to gain a tactical
    advantage over him was unavailing; it was not the role of this court to
    reexamine the evidence considered by the trial court or to construe it
    differently and in the light favorable to the defendant.
2. The defendant’s express waiver of any claim stemming from the postarrest
    delay in bringing him to trial was fatal to his assertion of a violation of
    his rights to a speedy disposition of his case under the sixth amendment
    and § 54-186 et seq.
       Submitted on briefs April 6—officially released July 21, 2020

                             Procedural History

  Substitute information charging the defendant with
two counts each of the crimes of assault in the first
degree and robbery in the first degree, and with one
count each of the crimes of larceny in the second
degree, carrying a pistol without a permit, criminal pos-
session of a pistol or revolver, criminal possession of
a firearm and criminal possession of ammunition,
brought to the Superior Court in the judicial district
of New Haven, where the court, Blue, J., denied the
defendant’s motion to dismiss; thereafter, the defendant
was presented to the court, Clifford, J., on a conditional
plea of nolo contendere to one count each of assault in
the first degree, robbery in the first degree and criminal
possession of a firearm; subsequently, the court, Clif-
ford, J., denied the defendant’s motion to dismiss and
rendered judgment in accordance with the plea, from
which the defendant appealed to this court. Affirmed.
  Tamar R. Birckhead, assigned counsel, filed a brief
for the appellant (defendant).
   Kathryn W. Bare, assistant state’s attorney, Patrick
J. Griffin, state’s attorney, and Michael Pepper, super-
visory assistant state’s attorney, filed a brief for the
appellee (state).
                          Opinion

   DEVLIN, J. The defendant, Dhati Coleman, appeals
from the judgment of conviction, rendered after a condi-
tional1 plea of nolo contendere, of assault in the first
degree in violation of General Statutes § 53a-59 (a) (1),
robbery in the first degree in violation of General Stat-
utes § 53a-134 (a) (2) and criminal possession of a fire-
arm in violation of General Statutes § 53a-217 (a) (1).
On appeal, the defendant claims that the trial court
should have dismissed the charges against him because
(1) the three year delay between the date of the commis-
sion of the crimes in this case and his arrest (preaccusa-
tion delay) violated his right to due process under the
fourteenth amendment to the United States constitu-
tion, and (2) once he was arrested, the state failed to
bring him to trial within a reasonable period of time in
violation of his right to a speedy trial under the sixth
amendment to the United States constitution2 and his
right under the Interstate Agreement on Detainers
(IAD), General Statutes § 54-186 et seq., to a final dispo-
sition of his case within 180 days from the date on
which he requested a speedy disposition. We disagree
and, accordingly, affirm the judgment of the trial court.
   The defendant filed two motions to dismiss the
charges against him. In denying his first motion to dis-
miss, the trial court, Blue, J., set forth the following
relevant factual and procedural history. ‘‘[The defen-
dant] was arrested for the crimes alleged in this case
on August 30, 2017. The state subsequently filed a long
form information charging [him] with two counts of
assault in the first degree, two counts of robbery in the
first degree, larceny in the second degree, carrying a
pistol without a permit, criminal possession of a pistol
or revolver, criminal possession of a firearm, and crimi-
nal possession of ammunition. The charges arise from
the alleged shooting of one Martin Carpentino in New
Haven on August 7, 2014. . . .
   ‘‘Carpentino was shot in a residential area of New
Haven on August 7, 2014. He drove to a gasoline station
several blocks away and called 911. According to the
arrest warrant application, ‘Carpentino described the
shooter as a black male, five foot, ten inches, tall, short
curly hair, thin but not skinny, wearing a puffy green
vest, and last seen fleeing in an unknown direction on
foot.’ A police canvass of the area of the shooting failed
to turn up any witness to the shooting. Other clues were
subsequently developed.
   ‘‘DNA was recovered from a baseball cap left at the
scene of the shooting and sent to the state forensic
laboratory. On September 17, 2014, a DNA profile from
the cap was entered into state and national databases.
. . . [The defendant] also left a cell phone in a motor
vehicle connected to the crime.
  ‘‘On August 14, 2014, the police received information
from an informant that [the defendant] was the shooter
and had fled to Maine. As a result, on September 9,
2014, the court . . . signed a search and seizure war-
rant authorizing a DNA sample to be taken from [the
defendant] and compared with the DNA sample taken
from the cap. . . .
  ‘‘[The defendant] was arrested on an unrelated drug
charge in New Haven on September 9, 2014. The police
obtained a DNA sample from him on that day. On
December 23, 2014, [the defendant] entered a plea of
guilty to the drug charge and was sentenced by the
court . . . to seven years, execution suspended after
two years, followed by three years of conditional dis-
charge, to be served concurrently with his ‘present sen-
tence.’ . . .
   ‘‘On September 22, 2014, the police showed Carpen-
tino an array of photographs, including a photograph of
[the defendant]. Carpentino said that he was ‘90 percent
sure’ that the man depicted in [the defendant’s] photo-
graph was his assailant.
  ‘‘The investigation then stopped for over a year. In
December, 2015, Brian Diange, the New Haven [police]
detective in charge of the shooting case, realized that
the DNA sample taken from [the defendant] on Septem-
ber 9, 2014, had never been sent to the state forensic
laboratory for comparison with the DNA taken from
the baseball cap. A formal request for analysis was
submitted on February 9, 2016. . . . On March 18, 2016,
the laboratory matched [the defendant’s] DNA with that
on the cap.
   ‘‘On July 14, 2016, the New Haven police submitted
a draft arrest warrant to the office of the New Haven
State’s Attorney. The personnel in that office were not
satisfied with the original draft [of the warrant], and
discussions between the police and the state’s attorney
continued for several months. On February 28, 2017, a
final draft of the arrest warrant application was signed
by the affiant. On March 3, 2017, the court . . . signed
the warrant.
   ‘‘By this time, [the defendant] was in federal custody
in New Hampshire. On May 31, 2017, the state’s attorney
received a letter from [the defendant] requesting a
speedy trial under the [IAD]. On August 30, 2017, [the
defendant] was returned to Connecticut and arrested
for the crimes now in question.
   ‘‘[The defendant] was arraigned in the Superior Court
on August 31, 2017. On September 24, 2017, he agreed
to toll his rights to a speedy trial under the constitution
and the [IAD]. A series of such waivers has continued,
with minor interruptions, to the present time.’’ (Cita-
tions omitted.)
  On January 19, 2018, the defendant filed a memoran-
dum of law in support of a motion to dismiss that
he subsequently filed on January 24, 2018 pursuant to
General Statutes § 54-193 (b). The defendant argued
that his right to due process under the fourteenth
amendment to the United States constitution was vio-
lated because the preaccusation delay of three years
was deliberate and unreasonable and caused him to
suffer substantial prejudice by denying him ‘‘the oppor-
tunity for a global resolution of [all of] the claims against
him as well as the opportunity to properly develop a
defense to the claims [at issue in this case].’’
   On January 24, 2018, the day that the defendant filed
his motion to dismiss, the court commenced an eviden-
tiary hearing on it, which continued on March 20 and
29, 2018. On April 27, 2018, the defendant filed another
memorandum of law in support of his motion to dismiss,
adding that the preaccusation delay resulted in the vio-
lation of his right to a speedy trial under the sixth
amendment to the United States constitution. He also
added that the delay violated his rights under the IAD.3
On May 2, 2018, the state filed an objection to the
defendant’s motion, and the court heard argument on
May 17, 2018. By way of a memorandum of decision
filed May 18, 2018, the court denied the defendant’s
motion to dismiss on the grounds that the defendant
had failed to prove that the preaccusation delay caused
him actual substantial prejudice or that the reasons for
that delay were wholly unjustifiable. The court further
found that the defendant had waived any claim as to
postarrest delay and, thus, rejected his claim under
the IAD.
   On June 1, 2018, the defendant entered conditional
pleas of nolo contendere to assault in the first degree
in violation of § 53a-59 (a) (1), robbery in the first degree
in violation of § 53a-134 (a) (2) and criminal possession
of a firearm in violation of § 53a-217 (a) (1). The court
ordered a presentence investigation, over the defen-
dant’s objection,4 and continued the case to August 9,
2018, for sentencing.
  On August 7, 2018, the defendant filed a second
motion to dismiss on the ground that the state failed
to comply with the ‘‘180 day requirement of a final
disposition of the defendant’s case’’ under the IAD.
   On August 9, 2018, at the sentencing hearing, the
court, Clifford, J., first addressed the defendant’s sec-
ond motion to dismiss. The court orally denied the
defendant’s motion, reasoning: ‘‘[Under the IAD] [t]he
trial must commence within 180 days, obviously, unless
[the defendant enters] pleas. I don’t believe the sentenc-
ing also must occur within 180 days. The whole purpose
of the statute is that these things be resolved within a
time period. Resolved, to me, is either a trial or a plea.
Because, what if it’s a trial that starts on the 150th day
and the trial takes three months; it’s a major case, then
you’re well beyond 180 days. . . .
  ‘‘No one objected on the record. The only one who
objected was the defendant [who] did not want a pre-
sentence report. No one indicated that it was violating
the [IAD]. . . .
   ‘‘Obviously a presentence [investigation] report is
mandated, normally. It can be waived under certain
circumstances. It takes two sides to waive something.
It did not happen here. . . . I will deny the motion to
dismiss . . . .’’
   The trial court then imposed on the defendant a total
effective sentence of nine years incarceration, followed
by five years of special parole, and ordered that he
receive credit for jail time he had served since August
30, 2017, the date that he was returned to Connecticut
to face the charges in this case. This appeal followed.
   On appeal, the defendant challenges the denial of
both of his motions to dismiss the charges against him.
‘‘Because a motion to dismiss effectively challenges the
jurisdiction of the court, asserting that the state, as a
matter of law and fact, cannot state a proper cause of
action against the defendant, our review of the court’s
legal conclusions and resulting denial of the defendant’s
motion to dismiss is de novo. . . . Factual findings
underlying the court’s decision, however, will not be
disturbed unless they are clearly erroneous. . . . The
applicable legal standard of review for the denial of a
motion to dismiss, therefore, generally turns on whether
the appellant seeks to challenge the legal conclusions
of the trial court or its factual determinations.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Samuel M., 323 Conn. 785, 794–95, 151 A.3d 815 (2016).
With these principles in mind, we address the defen-
dant’s claims in turn.
                              I
   The defendant first claims that the trial court erred
in rejecting his argument that his right to due process
was violated because the three year preaccusation delay
caused him actual substantial prejudice and was unrea-
sonable and unjustifiable.5 We are not persuaded.
   ‘‘The role of due process protections with respect to
preaccusation delay has been characterized as a limited
one. . . . [T]he [d]ue [p]rocess [c]lause does not per-
mit courts to abort criminal prosecutions simply
because they disagree with a prosecutor’s judgment as
to when to seek an indictment. . . . This court need
only determine whether the action complained of . . .
violates those fundamental conceptions of justice
which lie at the base of our civil and political institutions
. . . and which define the community’s sense of fair
play and decency . . . . The due process clause has
not replaced the applicable statute of limitations . . .
[as] . . . the primary guarantee against bringing overly
stale criminal charges. . . .
  ‘‘[T]o establish a due process violation because of
preaccusation delay, the defendant must show both that
actual substantial prejudice resulted from the delay and
that the reasons for the delay were wholly unjustifiable,
as where the state seeks to gain a tactical advantage
over the defendant. . . . [P]roof of prejudice is gener-
ally a necessary but not sufficient element of a due
process claim . . . . [Additionally] the due process
inquiry must consider the reasons for the delay as well
as the prejudice to the accused.’’ (Citation omitted;
internal quotation marks omitted.) State v. Pugh, 190
Conn. App. 794, 806–807, 212 A.3d 787, cert. denied,
333 Conn. 914, 217 A.3d 635 (2019).
                            A
   The defendant first challenges the trial court’s deter-
mination that he failed to prove that he suffered actual
substantial prejudice as a result of the preaccusation
delay.6 As to prejudice, the trial court reasoned: ‘‘No
credible evidence supports [the defendant’s] contention
[that actual substantial prejudice resulted from the pre-
accusation delay] here. The defendant’s claim in this
regard rests on the testimony of his investigator, Kevin
Johnson, who testified that he was hired on October 5,
2017, and was subsequently unable to locate potential
witnesses to the shooting in question. Johnson was
not, however, a credible witness. He testified on direct
examination that Darryl Wilson, a potential witness,
‘didn’t want to talk’ to him. On cross-examination, John-
son was forced to admit that Wilson was, in fact, willing
to talk to him but did not know anything about the
incident. When pressed by the court, Johnson failed to
comprehend the difference between these two proposi-
tions. In the court’s view, this brings the credibility of
Johnson’s entire testimony into serious question.
   ‘‘Even if Johnson’s entire testimony were to be
believed, however, nothing in the evidence would sub-
stantiate a finding that evidence helpful to the defendant
would have been discovered had he been arrested ear-
lier. There is, for example, no claim that an alibi witness
has died or disappeared since the time of the shooting.
Any claim that potential witnesses, once located, would
have provided evidence helpful to the defendant lies
wholly in the realm of speculation.’’
   On appeal, the defendant renews his argument that
the preaccusation delay deprived him of the opportunity
to develop a defense to the charges against him. He
reiterates his claim that he was unable to locate wit-
nesses to the crime because many of them had relo-
cated. The trial court rejected the defendant’s claim on
the ground that Johnson was not credible when he
testified about his inability to locate and interview wit-
nesses. Because the trial court is the sole arbiter of
credibility; see Pena v. Gladstone, 168 Conn. App. 175,
187, 146 A.3d 51 (2016) (‘‘[q]uestions of whether to
believe or to disbelieve a competent witness are beyond
our review’’ (internal quotation marks omitted)); its
finding in this regard must stand.
   Moreover, as the trial court aptly noted, the defendant
failed to prove that there was any witness who could
have provided exculpatory testimony on his behalf and,
thus, that his claim in this regard was merely specula-
tive. The defendant’s claim that the preaccusation delay
prevented him from gathering documentary evidence
that ‘‘could have been exculpatory’’ is also speculative.
He contends that he was unable to secure video surveil-
lance from the gas station, traffic cameras or neigh-
boring businesses that ‘‘could have included critical
information that was exculpatory or otherwise perti-
nent to [his] defense . . . .’’ The defendant’s argument
is unsupported by any evidence that such surveillance
video ever existed or that it would have been exculpa-
tory. Consequently, his claim in this regard also is
unavailing. Accordingly, the trial court properly con-
cluded that the defendant failed to prove that actual
substantial prejudice resulted from the preaccusation
delay in this case.7
                             B
   The defendant also challenges the trial court’s conclu-
sion that he failed to prove that the reasons for the
preaccusation delay were wholly unjustifiable. In so
concluding, the trial court first noted: ‘‘ ‘[P]rosecutors
are under no duty to file charges as soon as probable
cause exists but before they are satisfied that they will
be able to establish the suspect’s guilt beyond a reason-
able doubt.’ United States v. Lovasco, 431 U.S. [783]
791, [97 S. Ct. 2044, 52 L. Ed. 2d 752 (1977)]. . . .
   ‘‘ ‘There is no constitutional right to be arrested. The
police are not required to guess at their peril the precise
moment at which they have probable cause to arrest a
suspect, risking a violation of the [f]ourth [a]mendment
if they act too soon, and a violation of the [s]ixth
[a]mendment if they wait too long. Law enforcement
officers are under no constitutional duty to call a halt
to a criminal investigation the moment they have the
minimum evidence to establish probable cause, a quan-
tum of evidence which may fall far short of the amount
necessary to support a criminal conviction.’ Hoffa v.
United States, 385 U.S. 293, 310, [87 S. Ct. 408, 17 L.
Ed. 2d 374] (1966).’’
  Applying the foregoing principles to the facts of this
case, the court reasoned: ‘‘Although the police arguably
had probable cause to arrest [the defendant] prior to
the actual time of his arrest, the police cannot be faulted
for doing a thorough investigation, including [the] DNA
analysis. Similarly, the state’s attorney cannot be faulted
for requesting revisions in the initial arrest warrant
application to strengthen the force of that application.
   ‘‘The one portion of the preaccusation delay that, at
least with the benefit of hindsight, is subject to criticism
is the seventeen month delay between the taking of
[the defendant’s] DNA on September 9, 2014, and the
submission of that DNA to the state forensic laboratory
on February 9, 2016. No legitimate reason for this delay
appears in the record. This was, however, a delay
caused by negligence rather than recklessness or a tacti-
cal decision to disadvantage the defendant. . . .
  ‘‘Nothing remotely resembling an improper reason
for the preaccusation delay in question here appears
in the record. The defendant has consequently failed
to establish either prong of the applicable due pro-
cess test.’’
   On appeal, the defendant argues that the trial court
erred in rejecting his claim that the state deliberately
delayed his arrest to gain a tactical advantage over him.
In so arguing, the defendant essentially asks this court
to reexamine the evidence that was considered by the
trial court, but to construe that evidence differently and
in the light favorable to him. It is not the role of this
court to do so. ‘‘The function of an appellate court is
to review, and not to retry, the proceedings of the trial
court.’’ (Internal quotation marks omitted.) LM Ins.
Corp. v. Connecticut Dismanteling, LLC, 172 Conn.
App. 622, 638, 161 A.3d 562 (2017).
   ‘‘We do not examine the record to determine whether
the trier of fact could have reached a conclusion other
than the one reached . . . nor do we retry the case or
pass upon the credibility of the witnesses.’’ (Internal
quotation marks omitted.) In re Brooklyn O., 196 Conn.
App. 543, 548,       A.3d     (2020). ‘‘Weighing the evi-
dence and judging the credibility of the witnesses is
the function of the trier of fact and this court will not
usurp that role.’’ (Internal quotation marks omitted.)
Iino v. Spalter, 192 Conn. App. 421, 478, 218 A.3d 152
(2019). Accordingly, the defendant’s challenge to the
trial court’s determination that the preaccusation delay
was not unjustifiable must fail.
                             II
   The defendant also claims that, once he was arrested,
the state failed to bring him to trial within a reasonable
period of time in violation of his right to a speedy
trial under the sixth amendment to the United States
constitution and his right under the IAD to a final dispo-
sition of his case within 180 days from the date on
which he requested a speedy disposition. We disagree.
  The following additional history is relevant to the
defendant’s claims. On May 17, 2018, at the hearing on
the first motion to dismiss, the following colloquy
occurred:
   ‘‘The Court: So, if I could ask just that; it’s my under-
standing that your client is arraigned on August 31, 2017
. . . in Connecticut, and then he’s brought to part A,
he’s brought before Judge Clifford, and starting on Sep-
tember . . . 24th [or] it could be [September] 29th, the
speedy trial—he began a series of waivers of his right
to a speedy trial because, at that point, he didn’t want—
he might’ve wanted it dismissed but he didn’t want a
speedy trial; is that fair to say?
  ‘‘[Defense Counsel]: That’s correct, Your Honor, yes.
  ‘‘The Court: And that would seem—you still have
your due process argument in terms of what happened
prior to that time, but in terms of subsequent—
  ‘‘[Defense Counsel]: There’s no claim to any subse-
quent, Your Honor.
  ‘‘The Court: Okay. So . . . it would really seem that
this boils down to due process, correct, incorrect?
  ‘‘[Defense Counsel]: Correct, Your Honor, yes.’’
  On the basis of the foregoing, the trial court con-
cluded that ‘‘the defendant conceded that he does not
complain of any postarrest delay’’ and, thus, that he
waived any claim arising from the period of time follow-
ing his arrest in this case. We agree.
   ‘‘[W]aiver is [t]he voluntary relinquishment or aban-
donment—express or implied—of a legal right or
notice. . . . [W]aiver may be effected by action of
counsel. . . . When a party consents to or expresses
satisfaction with an issue at trial, claims arising from
that issue are deemed waived and may not be reviewed
on appeal. . . . Thus, [w]aiver . . . involves the idea
of assent, and assent is an act of understanding. . . .
The rule is applicable that no one shall be permitted
to deny that he intended the natural consequences of
his acts and conduct. . . . In order to waive a claim
of law it is not necessary . . . that a party be certain
of the correctness of the claim and its legal efficacy. It
is enough if he knows of the existence of the claim and
of its reasonably possible efficacy. . . . Connecticut
courts have consistently held that when a party fails to
raise in the trial court the constitutional claim presented
on appeal and affirmatively acquiesces to the trial
court’s order, that party waives any such claim. . . .
   ‘‘Both our Supreme Court and this court have stated
the principle that, when a party abandons a claim or
argument before the trial court, that party waives the
right to appellate review of such claim because a con-
trary conclusion would result in an ambush of the trial
court . . . . This principle applies to review pursuant
to [State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989)]. [A] constitutional claim that has been
waived does not satisfy the third prong of the Golding
test because, in such circumstances, we simply cannot
conclude that injustice [has been] done to either party
. . . .’’ (Citations omitted; internal quotation marks
omitted.) State v. Grasso, 189 Conn. App. 186, 225–26,
207 A.3d 33, cert. denied, 331 Conn. 928, 207 A.3d
519 (2019).
  The defendant, for the first time, on appeal, raises
his claim that he was denied his sixth amendment right
to a speedy trial by virtue of an alleged delay following
his arrest. The defendant has not addressed his failure
to raise this issue before the trial court and has not
asked for review of this claim under State v. Golding,
supra, 213 Conn. 239–40, as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015).8 Even if
he had sought Golding review, to which he arguably
would be entitled on this claim of constitutional magni-
tude,9 his express waiver of any claim stemming from
the postarrest delay is fatal to his claim.10 In light of
that express waiver, his claim under the IAD is likewise
without merit.11
  Accordingly, we conclude that the trial court properly
denied the defendant’s motions to dismiss.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 54-94a provides: ‘‘When a defendant, prior to the
commencement of trial, enters a plea of nolo contendere conditional on the
right to take an appeal from the court’s denial of the defendant’s motion
to suppress or motion to dismiss, the defendant after the imposition of
sentence may file an appeal within the time prescribed by law provided a
trial court has determined that a ruling on such motion to suppress or motion
to dismiss would be dispositive of the case. The issue to be considered in
such an appeal shall be limited to whether it was proper for the court to
have denied the motion to suppress or the motion to dismiss. A plea of nolo
contendere by a defendant under this section shall not constitute a waiver
by the defendant of nonjurisdictional defects in the criminal prosecution.’’
   2
     The defendant also claims that his right to be brought to trial in a
reasonable amount of time was violated under article first, § 8, of the Con-
necticut constitution. Because he did not, however, brief that claim, we do
not address it. See, e.g., Riddick v. Commissioner of Correction, 113 Conn.
App. 456, 468, 966 A.2d 762 (2009), appeal dismissed, 301 Conn. 51, 19 A.3d
174 (2011).
   3
     The precise nature of the defendant’s claim under the IAD in his first
motion to dismiss is difficult to ascertain. He did not, however, argue in his
first motion to dismiss that his right to a final disposition within 180 days
had been violated.
   4
     The defendant objected to the presentence investigation on the sole
ground that it was a ‘‘waste of the court’s time.’’
   5
     Although the defendant argued in his motion to dismiss that his sixth
amendment right to a speedy trial was violated by the preaccusation delay,
his sixth amendment claim on appeal is limited to the time period following
his arrest.
   6
     The trial court concluded that the defendant was arrested prior to the
expiration of the five year statute of limitations applicable to the crimes
with which he was charged. See General Statutes § 54-193 (b). The defendant
has not challenged that conclusion.
   7
     The defendant also argues that the preaccusation delay prevented him
from including the charges in this case with his federal charges in negotiating
a global resolution of them. He further contends that the state was able to
use the federal charges against him at his state sentencing hearing and that
the preaccusation delay prevented him from participating in rehabilitative
programs in federal prison that otherwise might have been available to him.
Although these may have been consequences of the defendant’s arrest in
this case, they cannot reasonably be construed as due process violations
arising from the preaccusation delay.
   8
     Under Golding, as modified by In re Yasiel R., ‘‘a defendant can prevail
on a claim of constitutional error not preserved at trial only if all of the
following conditions are met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magnitude alleging the
violation of a fundamental right; (3) the alleged constitutional violation . . .
exists and . . . deprived the defendant of a fair trial; and (4) if subject to
harmless error analysis, the state has failed to demonstrate harmlessness
of the alleged constitutional violation beyond a reasonable doubt. In the
absence of any one of these conditions, the defendant’s claim will fail.’’
(Emphasis in original; footnote omitted.) State v. Golding, supra, 213
Conn. 239–40.
   9
     We note that the defendant also failed to provide an adequate record
for appellate view of this claim because he did not file transcripts of all of
the court proceedings following his arrest.
   10
      We note that, despite claiming in his statement of issues and in the
conclusion of his appellate brief that the trial court erred in concluding
‘‘that the defendant had entirely waived the IAD right by conceding that he
did not allege any postarrest delay,’’ the defendant did not brief this claim.
   11
      Because the defendant expressly waived his claim to any alleged postar-
rest delay, we need not address his various arguments pertaining to the
commencement of that 180 period—whether it began on the date that he
requested a speedy disposition under the IAD, the date that he was taken
into custody in Connecticut, the date of his first court appearance or even
the date that he became a suspect in the subject crimes. Likewise, we need
not resolve the issue of whether ‘‘final disposition’’ under the IAD occurred
when the defendant entered his nolo contendere plea or upon sentencing.